IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,423-01


EX PARTE MICHAEL TIMOTHY MCGOLDRICK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06-027-K26 IN THE 26TH DISTRICT COURT

FROM WILLIAMSON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of twenty-one counts
of possession of child pornography and sentenced to ten years on each count. The sentences in the
first five counts were ordered to run consecutively with each other, and the sentences in the
remaining counts were probated and ordered to run concurrently with each other but consecutively
with count five. The Third Court of Appeals affirmed Applicant's convictions. McGoldrick v. State,
No. 03-07-00132-CR (Tex. App.-Austin Aug. 29, 2007, no pet.). 
	Applicant contends that the cumulation of his sentences is illegal and violates the Ex Post
Facto Clause. He also contends that trial counsel failed to object to the cumulation of his sentences.
The trial court made findings of fact and conclusions of law and recommended that we deny relief.
We agree that the claims relating to the first five counts are without merit. Relief is denied. The
claims relating to the remaining counts are dismissed. Tex. Code Crim. Proc. art. 11.07, § 3(a); 
Ex parte Renier, 734 S.W.2d 349 (Tex. Crim. App. 1987). Accordingly, this application is denied
in part and dismissed in part. 

Filed: May 2, 2012
Do not publish